Orders, Supreme Court, Bronx County (Barry Salman, J.), *520entered on or about November 8, 2007, which, in a proceeding challenging respondents’ imposition of surcharges for failure to install a water meter, granted the petition to the extent of finding that petitioner’s administrative challenge to the surcharges was timely interposed with respect to the surcharges imposed after February 21, 2001, i.e., within four years of the filing of petitioner’s administrative complaint, and directing respondents to render a final determination on the merits of petitioner’s administrative complaint with respect to such surcharges, unanimously affirmed, without costs.
We reject respondents’ argument that a single, one-time surcharge was imposed on July, 1, 2000 that continued to accrue annually until such time as petitioner installed a water meter, and that petitioner’s challenge thereto, which was not made until after July 1, 2004, is barred by a four-year administrative statute of limitations. The challenged assessments should be viewed as separate and discrete where they were separately imposed in and based on petitioner’s annual water bills. Concur—Saxe, J.E, Sweeny, Moskowitz, Acosta and Richter, JJ.